Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on January 26, 2022, wherein claims 1-3, 6-10, 16-17, 19-20, and 35-42 are currently pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 





Response to Arguments
Applicant's remarks have been fully considered but they are geared towards the newly amended claims and the newly added limitations/terms (also newly added claims with newly added limitations).  The newly added limitations, newly added claims, and newly amended claims are considered for the first time in the rejection below.

35 USC §101 discussion (§101 rejection removed):
Applicant’s remarks have been considered and in light of Applicant’s claims and remarks dates 01/26/2022 Examiner is persuaded to remove the §101 rejection.  
The Examiner adds the following reasoning in addition to Applicant’s persuasive remarks on pages 6-7 (see Remarks 01/26/2022):
The claim recites the combination of additional elements of separate user interfaces, an image generation system, an image generation system that is used for viewing of building components and the surrounding environments where the building component is superimposed over the view of the surrounding environment, and configuring the data that is part of the user interface rendered by the image generation system according to role of the people using the system. The claim as a whole is directed to a particular improvement in visualization of projects on interfaces so as to managing projects (regarding buildings/construction/etc.,) more efficiently. Specifically, the claimed concept limits project management to managing a building component project by identifying a system user and configure the data that is part of the view rendered by the image generation system according to the identified user for efficient installation by generating graphical portrayals of the installation and installation environment and using separate interfaces based on user roles in the project. This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole 
Furthermore, under Step 2B analysis, in this case these additional limitations would amount to more than simply stating “apply the abstract idea” using generic/general-purpose computers or computing components. DDR Holdings, LLC v. Hotels.com et al., 113 USPQ2d 1097 (Fed. Cir. 2014) (DDR). Unlike the invention in Alice Corp., the instant claim is not merely limiting the abstract idea to a computer environment by simply performing the idea via a computer (i.e., not merely performing routine data receipt and storage or mathematical operations on a computer), but rather is an innovation in computer technology, image processing in a way to make installation more accurate and efficient and coordinating activities remotely (multiple geographical locations by provide role based interfaces). Therefore, when taken as a whole, the claimed invention has additional limitations that amount to significantly more than the abstract idea. Under this reasoning, the claim recites patent eligible subject matter.


35 USC §103 discussion:
	Applicant’s arguments are directed to the newly amended limitation – specifically the amended portions discussing “role” as applied to the currently amended claims.  The newly amended claims are discussed in the rejection below and so are the newly added claims and limitations.  Just as a brief discussion, Applicant should realize that by adding the term “role” the core concept of the claim has not changed.  In fact the “role” of the user (as currently claimed) has no technical or functional part in the claimed concept. For example, if let’s say the role is “welder” then that’s just a label as the user being a welder plays no part in the working of the claims.  The “role” type of a user are not technical or functional and are just labels.  The only concept is different users within the system deal with different 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, 16-17, 19-20, and 35-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 states that “interface options based on defined roles of a user.”  However, neither the specification nor the previous set of claims discloses that a single user can have multiple "roles." In fact defined roles of a user" constitutes new subject matter not disclosed in the specification or the claims when the application was filed and amendments cannot include new matter. 35 USC §132; MPEP §§ 706.03(o), 608.04, 706.03(c) 702, 702.02.  Also, in amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH  & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Also See MPEP  § 2163.06 - §   2163.07(b).

	For examination purposes, Examiner will assume (based on Applicant’s claimed concept as a whole and remarks dated 01/26/2022) that the Applicant is claiming different users (with separate labels) within a system having separate interfaces.

	The dependent claims 2-3, 6-10, 16-17, 19-20, and 35-42 are rejected based on their dependency on claim 1.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6-10, 16-17, 19-20, and 35-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowsher (US 2010/0064596) in view of Tuchman (US 2007/0138268).
As per claim 1, Bowsher discloses a building component project management system comprising:
a database configured to store records regarding a building component project, and a plurality of users interfacing and using the system where the users have different roles (see §112 rejection above and examiner’s assumption based on claimed concept as a whole and Applicant’s recently submitted remarks on 01/26/2022 – many user using the system based on what they do) (fig.1 [image procuring device…display device], figs. 2-3 [building elements…procured images…reference images], fig. 7 [designer input (e.g. of role type)…advisor (e.g. of role type]; ¶¶ 0010 [building structure], 0019-0022 [CAD programs are used], 0042-0044 [a universal, ultra-high definition rendering, advising, and coordinating system for displaying colors, objects, and light, enables an accurate rendering of a color, room, building, object or landscape…an image procuring device, a memory device, a processor, and a display device that together allow a user to predict the appearance of the interior or exterior of a 
an image generation system, configured to provide a user interface including a view of a surrounding physical environment; a view of a building component superimposed over the view of the surrounding physical environment (fig.1 [image procuring device…display device], figs. 2-3 [building elements…decorative elements, colors, other products/people (view of physical environment)…procured images…reference images (environment included)], fig. 11 [includes surrounding environment]; ¶¶ 0010 [building structures…home], 0019-0022 [CAD…design proposed projects and structures…images…images that depict the appearance of a simulated structure in a video-derived image of the actual environment…provide for access to information about the image elements from a database…linking the information with the images of the products as they are manipulated or moved over the background image of the actual environment…digital image processing, more particularly, to a method and apparatus for producing a computer generated display that permits visualization of changes to the exterior or interior of any building structures…visualization of changes to a building or structure, particularly to the exterior and interior of a residential home, in an actual environment…background display of digital images, originating from either an image capture device or from other sources, to which changes are to be made for visualization purposes], 0042-0044 [a universal, ultra-high definition rendering, advising, and coordinating system for displaying colors, objects, and light, enables an accurate rendering of a color, room, building, object or landscape…an image procuring device, a memory device, a processor, and a display device that together allow a user 
data specific to the installation project (¶¶ 0106-0110 [installing], 0128-0131 [discuses making it easier for building components to be installed and technicians can view the object from different points and conditions], 0137);
a user identification system configured to identify the system user by role (see citations above and also see paras. 0107-0110 [dealer, manufacturers, buyers, sellers – all using the system on their end and hence have their own user interfaces], 0130 [technicians using the system and their own interfaces to see what objects look like from various points and conditions]); configure the data that is part of the user interface rendered by the image generation system according to one of the plurality of user interfaces based on the role of the identified user (¶¶ 0042-0044 [customer satisfaction…user-selected…custom coordinated…adopted by consumer…goal of a designer (many users of the system)], 0105-0115 [image…rooms, building structures, landscapes, and similar objects…environmental structures, products…design advisor…buyer], 0042 [customer (a type of role which Applicant even states in claim 37)…every…person…that utilizes the invention], 0108-0112 [buyers (a user role)…product…sellers (another user role)…retailers], 0128-0130 [technicians’ (a different role)  
the system configured to record and store in the database a set of physical dimensions of the surrounding physical environment (¶¶ 0100-0115, 0135-0139 [size…measuring height and width, etc.,… Measurements…taken of environments that these objects will be used in, for example, a room in a home, office, commercial or industrial space…measurement of these spaces…measured points…scale]); and 
the system configured to record and store product selections made by a customer in the database (¶¶ 0023 [record and store], 0105-0112 [(customers/clients/home owners/etc.,)…user can view these proposed alterations, additions, and the like and then select one or more that may be  preferable…(display to customers/buyers various options for them to select or choose)…buyer…selects…enhancing choices and thus customer satisfaction], 0042-0044 [customer]).
Although Bowsher discloses all of Applicant’s above limitations, Bowsher discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Bowsher to show Applicant’s claimed concept as each of those embodiments are taught by Bowsher itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Bowsher itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Tuchman discloses interface options based on user roles/types (Figs. 1A-B [wireless kiosk (customer interface options)…agent desktop (agent interface options)], 3; ¶¶ 0031-0033 [wireless…interface for the customer (and the options for the customer on the interface)], 0013-0015 [provide a communications system for providing a virtual sales agent to assist a customer remotely; also see 0011 regarding the agent’s system designed to interact with manufactures], 0047 [agent desktop], 0080-0085 [customer-agent interactions via their interfaces using their relative interface options; also see table 1]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Bowsher interface options based on user roles as taught by analogous art Tuchman in order to provide efficient communication via the system and customer support and customer satisfaction (satisfactory customer experience) by remote users using their own interfaces to do their individualized actions (and communicate with each other through the network/system), through virtual environments, since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Tuchman (communicate through a network via individual/separate interfaces remotely where the interfaces have options based on how the communications is to occur – in this case agent-customer communication) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references (skill level to improve customer experience and customer Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 2, Bowsher discloses the building component project management system of claim 1, wherein the user interface rendered by the image generation system is a virtual reality environment, mixed reality environment or augmented reality environment (¶¶ 0122 [virtual reality], 0022-0025 [discuss augmented reality and mixed realty concepts, for example “a user can visualize how various actual products would look when applied to a fixed digital photographic image of the interior or exterior of a real home or other building.  A user can access numerous images of interior and exterior home products from actual manufacturers, as well as landscaping and horticultural products, in an interactive CD-ROM database.  Furthermore, a user can select a specific area of the fixed background image of an interior or exterior of a home or other building and to visualize changes to only that specific area by dragging or otherwise placing image objects of products…system further allows a user to arrange, rotate, position, resize, orient and otherwise manipulate the product image objects that are placed on the fixed background image to create what is termed a realistic composite image”]).
Although Bowsher discloses all of Applicant’s above limitations, Bowsher discloses some of them in various separate embodiments or separate sections (background of the invention and discussion about other prior art within Bowsher). However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Bowsher to 
As per claim 3, Bowsher discloses the building component project management system of claim 1, wherein the user interface rendered by the image generation system includes a visible palette of options related to the building component (¶¶ 0022-0025, 0043-0044, 0074-0077 [user’s design goals…style goals…aspect of the invention allow a user to choose…a user can choose…user can adjust (from a visible palette of options)…making option suggestions], 0102-0104 [provide the user with a number of options]).
As per claim 6, Bowsher discloses the building component project management system of claim 1, wherein the system is configured to record and store data forming an image of the surrounding physical environment in the database (¶¶ 0020-0025, 0043-0044, 0066-0070, 0130-0133).
As per claim 7, Bowsher discloses the building component project management system of claim 6, wherein existing building components within the surrounding physical environment are designated for replacement or for retention (¶¶ 0043-0044, 0066-0070, 0100-0115, 0130-0135, 0143).
As per claim 8, Bowsher discloses the building component project management system of claim 1, wherein a build completion state of the building component is recorded and stored in the database (¶¶ 0038-0040, 0101-0107 [estimated of the time…for carrying out…finished state…time estimates], 0139-0145 [partial assembly…documented]).
claim 9, Bowsher discloses the building component project management system of claim 8, wherein the data specific to the installation project changes based on the build completion state of the building component (¶¶ 0038-0040, 0101-0107 [estimated of the time…for carrying out…finished state…time estimates], 0139-0145 [partial assembly…documented]).
As per claim 10, Bowsher discloses the building component project management system of claim 9, wherein the image generation system is configured to render a customer view comprising a first view of a building component superimposed over a view of a surrounding physical environment; and a first set of data specific to the installation project; the image generation system further configured to render a company representative view comprising a second view of a building component superimposed over a view of a surrounding physical environment; and a second set of data specific to the installation project (¶¶ 0010 [building structures…home], 0019-0022 [CAD…design proposed projects and structures…images…images that depict the appearance of a simulated structure in a video-derived image of the actual environment…provide for access to information about the image elements from a database…linking the information with the images of the products as they are manipulated or moved over the background image of the actual environment…digital image processing, more particularly, to a method and apparatus for producing a computer generated display that permits visualization of changes to the exterior or interior of any building structures…visualization of changes to a building or structure, particularly to the exterior and interior of a residential home, in an actual environment…background display of digital images, originating from either an image capture device or from other sources, to which changes are to be made for visualization purposes], 0042-0044 [a universal, ultra-high definition rendering, advising, and coordinating system for displaying colors, objects, and light, enables an accurate rendering of a color, room, building, object or landscape…an image procuring device, a memory device, a processor, and a display device that together allow a user to predict the appearance of the interior or exterior of a building, home, landscape, or object…custom coordinated and 
As per claim 16, Bowsher discloses the building component project management system of claim 1, further comprising a dimension measuring system configured to measure dimensions in the surrounding physical environment (¶¶ 0100-0115, 0135-0139 [size…measuring height and width, etc.,… Measurements…taken of environments that these objects will be used in, for example, a room in a home, office, commercial or industrial space…measurement of these spaces…measured points…scale]).
As per claim 17, Bowsher discloses the building component project management system of claim 16, wherein the system is configured to record and store measured dimensions of the surrounding physical environment in the database (¶¶ 0020-0025, 0043-0044, 0066-0070, 0100-0115, 0130-0133).
As per claim 19, Bowsher discloses the building component project management system of claim 1, the building component comprising a fenestration unit (Note: claim is directed to data labels and non-functional descriptive material (no technical purpose to the data and the system would operate the same regardless of the data label/name) and data labels are not patentable subject matter; also “fenestration” means an openings in a building (perforations or transparent etc., - possible with light/air can come through etc.,) – windows, doors, skylights, installation, etc., and Bowsher discloses this at ¶¶ 0006, 0013-0015, 0032-0040, 0076-0080, 0131-0138 [windows, skylights, etc.,]).
claim 20, Bowsher discloses the building component project management system of claim 1, the building component comprising a window (Note: claim is directed to data labels and non-functional descriptive material (no technical purpose to the data and the system would operate the same regardless of the data label/name) and data labels are not patentable subject matter; and Bowsher states windows in ¶¶ 0006 [window], 0013, 0032 [room…window], 0076, 0131; claim 4).

As per claim 35, Bowsher discloses the building component project management system of claim 1, wherein the image generation system is configured to identify a first user having a first role and a second user having a second role (Note: As discussed above, under Response to Arguments, the term “role” has no technical or functional significance and is descriptive material that is not functional or technical as per the claimed concept – the claim just show 2 users being identified; Also see ¶¶ 0108-0112 [buyer is one user of the system with “buyer” role and seller is second user with “seller” role – also note that there are different types of customers with different requirements (discussed throughout the reference) and each of those customers is a different user], 0113-0115 (so many different users dealing with datasets relevant to them based on their “role” where even one customer has a different role than another customer – e.g. a clothes customer vs a furniture customer vs paint customer (different users having different type of customer roles)), 0140, 0042 [customer satisfaction]).
As per claim 36, Bowsher discloses the building component project management system of claim 35, the system configured to render a first view for the first user comprising a first set of data and a second view for the second user comprising a second set of data (¶¶ 0072-0075 [example of display ability and possibilities of the disclosed system for many different users and users’ needs/roles/etc.,], 0108-0115 [arrangements displayed to users (different for different customers and/or different type of customers) on display devices…user could see his or her own [data]…is a number of different ways…designer advisor (another user with a different role using the system)…provide…suggestions – so 

As per claim 37, Bowsher discloses the building component project management system of claim 36, wherein the first user is a customer and many icons for the customer (see citations above, note that “icon” is just described (in Applicant’s specification and is known general) as an element on an interface that gives notifications, also see, for example among many, Bowsher ¶¶ 0015-0020, 0072-0082, 0085-0088 [discusses displaying “icons” and also user interaction with interface with “icons” (within the broad definition of “icons” and the specification’s broad definitions of “icon”)]). However, Bowsher does not explicitly state an assistance icon configured to issue an alert or notice to a company representative when engaged by the customer. 
Analogous art Tuchman (in the art of customer experience, customer interaction, improvement, satisfaction – in a buyer/shopping setting and providing a technology heavy/convenient and virtual shopping experience) discloses an assistance icon configured to issue an alert or notice to a company representative when engaged by the customer (¶¶ 0078-0082 [the paragraphs discuss a “help” button for the customer that when pressed by the customer notifies a customer service agent – who then assists the customer], 0045-0050).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Bowsher an assistance icon configured to issue an alert or notice to a company representative when engaged by the customer as taught by analogous art Tuchman in order to provide efficient (real-time/etc.,) customer support and customer satisfaction (satisfactory customer experience) even through virtual environments since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 38, Bowsher discloses the building component project management system of claim 36, but does not state wherein the second user is a company representative, and the second view comprises one or more special alert icons configured to provide information to the company representative, wherein the one or more special alert icons are not visible in the first view.
Analogous art Tuchman (in the art of customer experience, customer interaction, improvement, satisfaction – in a buyer/shopping setting and providing a technology heavy/convenient and virtual shopping experience) discloses wherein the second user is a company representative, and the second view comprises one or more special alert icons configured to provide information to the company representative, wherein the one or more special alert icons are not visible in the first view (Fig. 2-5 [see relevant paragraphs discussing these figures]; ¶¶ 0078-0082, 0013-0015 [communication system provided to agent to help customers], 0046-0050).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Bowsher wherein the second user is a company representative, and the second view Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 39, Bowsher discloses the building component project management system of claim 1, wherein the system is further configured to identify objects in the user interface and state the objects by type (see citations above and also see; ¶¶ 0042-0043, 0066).  However, Bowsher des not explicitly state classifying object (although Bowsher does state different objects and different types of objects).

Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Bowsher identifying objects in the view and classifying the objects by type as taught by analogous art Tuchman in order to provide better and more efficient customer experience and better customer satisfaction since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Tuchman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references (skill level to improve customer experience and customer satisfaction) applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 40, Bowsher discloses the building component project management system of claim 39, wherein the system is further configured to state that the objects as being of a permanent type or of a commonly moved type (¶¶ 0042-0043, 0066 [e.g. building components, landscapes, etc., – permanent type; & furniture, rugs, painting, etc., are moved type]). 
Bowsher does not explicitly state the term classifying.

Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Bowsher classifying objects/products as taught by analogous art Tuchman in order to provide better and more efficient customer experience and better customer satisfaction since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Tuchman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references (skill level to improve customer experience and customer satisfaction) applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 41, Bowsher discloses the building component project management system of claim 40, wherein the system is further configured to inform/present to/display/(communicating) to the customer if the system identifies that one or more of the objects types as being of the permanent type no longer appear within the user interface or have changed position relative to the placement of the building component (this claim just discusses objects moving about “changes position/etc.,” and the object being “permanent type” has no technical functional significance to the working of the claimed 
Bowsher does not explicitly state “classifying” objects or issuing “warning or notification” (communication).
Analogous art Tuchman discloses classifying the objects/products (¶¶ 0060-0064 [product categories…kiosks (and other interfaces showing/displaying the products)…product information is indexed]) and issuing “warning or notification” (Abstract [communicating information to the customer]; ¶¶ 0008, 0013-0016, 0079 [notifies the customer]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Bowsher classifying objects/products and notifying customers as taught by analogous art Tuchman in order to provide better and more efficient customer experience and better customer satisfaction (while providing communication to the customer) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Tuchman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references (skill level to Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 42, Bowsher discloses the building component project management system of claim 1, wherein the define roles for the user comprise: a customer, a sales person, and an installer (¶¶ 0107-0110 [dealers (sales person)…manufacturers…buyers…sellers], 0112 [customer (buyer)], 0130 [technicians – for installations (installer) – see also 0128-0131]).


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent art is as follows:
Billman et al., (US 2014/0257862): Discusses using a mobile computing device and sensors, a user can obtain videos, photos, images with enhanced data, and/or other sensor measurements from the vicinity of the property.  Further states that a mobile computing device having a camera can be provided with a mobile application.  The mobile application can provide an augmented view or augmented reality that can show a proper distance from the home to plants and objects.
Gaos (US 2003/0046689): Provides an easy to use virtual reality environment that takes advantage of existing technologies and global communications networks. With worldwide access, customers from geographically diverse locations will have different requirements on available product sets when interacting with the same Web site.  Different users will also have different interaction parameters with respect to the level of product detail that they require.
Nielsen et al., (US 8,626,571): Discloses an improved locate request including image data (and optionally non-image data/information associated with the image data) is electronically created (e.g., by a requesting party, such as an excavator, property owner, facility owner, regulatory authority, damage investigator, etc.), in which one or more dig areas at a work site are identified by one or more dig area indicators superimposed on an image of the work site, so as to create a marked-up image.  Such a request may form the basis of a locate request ticket to be forwarded to one or more parties that may have underground facilities in an area surrounding the work site (e.g., via a one-call center polygon map process as discussed above), in which the locate request ticket includes accompanying image data for the dig area indicator(s) and/or the marked-up image itself.
Brice et al., (US 2006/0289637): 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683